UNITED STATES DISTRICT COURT Whee "RONICALLY FILED \\
SOUTHERN DISTRICT OF NEW YORK Wo _\|

 

UNITED STATES OF AMERICA
-v- No. 12-cr-45 (RJS)

ORDER

DWAYNE BARRETT,

Defendants.

 

 

RICHARD J. SULLIVAN, Circuit Judge:

The Court is in receipt of a motion from Defendant requesting that Judge Sullivan recuse
himself from this case in light of his participation in the denial of Defendant’s request for rehearing
en banc with the Second Circuit. (Doc No. 605.) In light of the fact that Judge Sullivan did not
participate in Defendant’s request for rehearing en banc — as reflected in the Second Circuit’s order
denying rehearing, see 2d Cir. 14-2641, Doc. No. 312 — Defendant’s motion is DENIED. The
Clerk of Court is respectfully directed to terminate the motion pending at document number 605.

Furthermore, IT IS HEREBY ORDERED THAT the parties shall file a letter proposing

next steps in this matter no later than December 16, 2019.

SO ORDERED.
Dated: November 21, 2019
New York, New York

   

RICHARD J. SULLIVAN
UNITED STATES CIRCUIT JUDGE
Sitting by Designation
